SHARP, W., J.
Sellers appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), seeking post-conviction relief. He was sentenced to 50.88 months in prison, which included a three-year minimum mandatory term for the offense of trafficking in 28 grams or more of cocaine.1 He argues that the minimum mandatory term is illegal because it was imposed pursuant to Chapter 99-188, which was found to be unconstitutional because it violates the single-subject rule.2
This court has held that the constitutional violation in Chapter 99-188 has been retroactively cured. See Jackson v. State, 847 So.2d 1038 (Fla. 5th DCA 2003). However, as we did in that case, we certify a conflict with Green v. State, 839 So.2d 748 (Fla. 2d DCA 2003).
AFFIRMED.
SAWAYA, C.J., and THOMPSON, J., concur.

. § 893.135(l)(b)l.a., Fla. Stat. (2000).


. Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), rev. dismissed, 821 So.2d 302 (Fla. 2002), superseded by statute, Herndon v. State, 842 So.2d 1026 (Fla. 2d DCA 2003).